UNITED STATES DISTRICT COURT
EASTER DISTRICT OF NEW YORK                            FIL E 0
                               IN CLERK'S OFFlq_E
--------------.X         u.s. o'.•.rn1cr couRwAtWaoF SPEEDY TRIA L
United States of America

-against-
                                  AUG 16    *                  2019-7-er/.!
                                                  495 {ADS){GRB)

DANIEL MULLAN                                L("'.   :a ISLA· ND Ot-FICE
                                 Defendant
-- -- -- -- -- -- -- .X
                                                                -201 9 to 9-6-20'19             be excluded in
       It is hereby stipulated that the time period from 8-16
                                                          st the defendant must commence.
computing the time within which trial of the charges again
                                                                   for the purposes of:
       The parties agree to the exclusion of the foregoing period
                                                                             r
                 ()() engagement in continuing plea negotiations; and/o
                                                                            pursuant to 18 U.S.C. § 4241 regarding
                 { ) arrangement for an examination of the defendant
                         mental or physical capacity; and/or
                 Or>       eic cb. Gw .~ ol; sc ov e.r y
                                                                    exclusion from Speedy Trial computations.
         Accordingly, the parties request the Court to approve this

                                                                      r rights guaranteed under the Sixth Amendment
         The defendant has been fully advised by counsel of his/he
                                                              1974, 18 U.S.C. §§ 3161-74; the Plan and Rules of this
 to the United States Constitution; the Speedy Trial Act of
                                                             Federal Rules of Criminal Procedure. The defendant
 Court adopted pursuant to that Act; and Rule SO{b) of the
                                                               within a specified time period, not counting excludable
 understands that he/she has a right to be tried before a jury
 periods.

            D e/ ~ $, __
             L .L _ /~
   -/co uns el for the Defend.ant_______ ..

                                                                                  serves the ends of justice and
                     approves this Speedy Trial Waiver and finds that this action
 outweighs th     est interest of the public and the defendant in a speedy trial.


            SO ORDERED:                                            /s/ A. Kathleen Tomlinson
            Dated:   8-16 -201 9
                                                                     Signature ofJudge
                                                                     A. Kathleen Tomlinson, US Magistrate Judge
                                                                     Name and Title ofJudge
